Citation Nr: 1720538	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and otherwise specified trauma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from June 1963 to June 1966, to include service in the Republic of Vietnam.  He was awarded an Armed Forces Expeditionary Medal and an Air Medal with a Second Leaf Cluster among other commendations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In September 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

Claims for service connection for PTSD and other psychiatric disorders were denied by VA in September 2008 and December 2009.  However, the Veteran submitted new and material evidence within one year of each of those decisions; thus, they did not become final.  See 38 C.F.R. § 3.156 (2016); see also January 14, 2009 VA Mental Health treatment note noting "[rule out] PTSD" and August 2010 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder.  Thereafter, the RO issued the decision which is the subject of this appeal.  As such, the claim is not one to reopen but one for service connection.  The issue on the title page has been recharacterized accordingly.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to increased ratings for his service-connected prostate cancer and lung cancer, and entitlement to a total disability rating based on individual unemployability (TDIU) as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veteran's Claims (Court)'s decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

The probative, competent evidence supports a finding that the Veteran has a current diagnosis of PTSD that is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The regulations pertaining to PTSD were amended in 2010, and 38 C.F.R. §3.304(f)(3) no longer requires independent verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The Veteran asserts that he has PTSD as a result of his military service.  The Veteran has testified and indicated in written statements that his military occupational specialty as a door gunner required him to provide cover fire for those exiting helicopters, which was a stressful position.  Service records verify the Veteran served as a radio operator and a gunner.  The Veteran described an incident where another soldier went in his place for his first mission and that soldier was shot in the head and killed.  He described witnessing many fellow soldiers being shot and killed, and he indicated that every day was a challenge where he feared for his life.  He testified that he was constantly shooting others and being shot at in his position.  The RO attempted to verify the Veteran's specific stressors to no avail.  In any event, the Veteran has described fear of hostile military or terrorist activity consistent with his duties as a gunner.  

At issue in this case is whether there is a current diagnosis for PTSD.  

In February 2011 the Veteran first underwent VA examination in connection with his claim, and at the time he described having symptoms of limited patience, hypervigilance, nightmares, and talking in his sleep.  The Veteran's mental status examination was normal, and he was diagnosed with an anxiety disorder.  The VA examiner indicated that the Veteran did not meet the criteria for PTSD under the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) because his symptoms were in remission for some time and that they did not occur frequently or greatly affect his mental functioning.  

The Veteran had ongoing mental health treatment through VA, and in January 2014 and February 2014 the Veteran's treating physician, J. B., who is a psychiatrist, diagnosed the Veteran with PTSD.  In September 2014 the Veteran underwent an inpatient hospitalization for one week.  At the time he was treated for PTSD, and he carried the diagnosis of PTSD at discharge.  

In October 2014 the Veteran underwent VA examination again in connection with his claim.  At the time, the VA examiner indicated that the Veteran's symptoms did not meet the criteria of the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5), and that instead the Veteran had a diagnosis of other specified trauma.  The VA examiner described the Veteran's symptoms as causing occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At the time the Veteran expressed that he had an increase in PTSD symptoms to include nightmares and fighting in his sleep, but the VA examiner noted that the Veteran had difficulty communicating due to aphasia caused by multiple strokes.  The VA examiner noted that because of the Veteran's inability to communicate he was unable to identify the Veteran's symptoms, but that based on the evidence provided, the Veteran did not meet the DSM-5 criteria for PTSD.  The Board notes that at that the time the VA examiner did not have the Veteran's inpatient hospitalization records from September 2014 which diagnosed the Veteran with PTSD.  The VA examiner conceded that the Veteran's stressors were adequate to support a diagnosis of PTSD and that they were related to hostile military or terrorist activity.  The VA examiner concluded that it was more likely than not that the Veteran's PTSD symptoms were related to service in Vietnam as a door gunner.

After this VA examination the Veteran's inpatient hospitalization records were submitted to the record, and in April 2016 the Veteran's file was reviewed by a VA examiner to reconcile the conflicting evidence.  The RO instructed the examiner that the Veteran's service in the Republic in Vietnam was considered an area involved in hostile or terrorist military activity and was verified for a fear stressor.  At the time the VA examiner noted that based on a review of the evidence that it was possible that the Veteran's PTSD symptoms could have remitted.  Additionally, the VA examiner noted that the inpatient treatment records were not sufficient to determine the nature and assessment of PTSD.  The VA examiner noted that since PTSD symptoms could remit and could be triggered by life events, it would be useful to schedule the Veteran for an in-person VA examination.  She concluded that she was unable to provide an opinion without resorting to mere speculation.

The following month the Veteran underwent VA examination in connection with his claim.  At the time the Veteran was diagnosed with other specified trauma, but not PTSD.  The VA examiner described the Veteran's symptoms as causing occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA examiner conceded that the Veteran's stressors were adequate to support a diagnosis of PTSD and but denied they were related to hostile military or terrorist activity, rationalizing that the Veteran did not describe such fear.  In reviewing the medical evidence, the VA examiner noted that the prior VA examinations had denied that the Veteran met the criteria for PTSD under the DSM-5, but also noted the prior diagnoses of PTSD from the inpatient treatment facility and from VA in March 2016.  However the VA examiner found that the Veteran's description of his symptoms and of his stressors was insufficient for a PTSD diagnosis under the DSM-IV or DSM-5.  The VA examiner opined that the Veteran's other specified trauma and stress-related disorder was at least as likely as not caused by his service in Vietnam.  

The evidence of record contains conflicting medical evidence pertaining to whether the Veteran's symptoms meet the complete diagnostic criteria for PTSD.  In weighing opinions, the Board has the authority to consider the weight and probative value of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Although the VA examiners who evaluated the Veteran did not diagnose him with PTSD, the Veteran's treatment providers, to include his VA psychiatrist J.B., a VA a nurse practitioner in March 2016, and his private inpatient treatment providers all diagnosed the Veteran with PTSD.  There is no question that the Veteran has symptoms consistent with PTSD; no treatment provider has suggested that the Veteran does not have PTSD symptoms.  However, there have been factors to undermine the probative value of the Veteran's statements, such as his inability to recall details and his inability to express himself verbally, both of which are due to his multiple strokes.  The Board notes that the Veteran has consistently described his stressors in testimony and written statements wherein he illustrated that he was under constant pressure due to his position.

Moreover, the RO conceded that the Veteran's service in the Republic in Vietnam was considered an area involved in hostile or terrorist military activity and was verified for a fear stressor.  The VA examiners have not suggested that the Veteran's mental health symptomatology is related to anything other than his active duty service.  Once again, at issue is whether the Veteran has a diagnosis of PTSD.  

The Board finds that the VA examiners and private treatment providers discussed the Veteran's medical history, evaluated the Veteran using the complete DSM criteria, and supported their opinions with reasoned medical explanations, and thus the Board finds them equally probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran has a current PTSD diagnosis.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In summary, the record documents a diagnosis of PTSD during the appeal period based on fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of the Veteran's service especially given his position as a door gunner, and treatment providers have indicated that the Veteran's mental health symptomatology is related to his service in the Republic of Vietnam.  The Board finds that there is sufficient evidence that the Veteran's treating providers have diagnosed the Veteran with PTSD, all of which supports entitlement to service connection for PTSD.

Based on the foregoing, the Board finds that the probative, competent evidence supports the finding that it is at least as likely as not that the Veteran has PTSD which is causally or etiologically related to active duty service.  Therefore, service connection for PTSD is warranted.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is granted.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


